Title: To Alexander Hamilton from James McHenry, 24 September 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department, Trenton,September 24th: 1799.

I have received your letter dated the 17th: instant, and shall not fail to give the project of regulations it contained, as early and deliberate a consideration as possible. You will however be pleased to direct a stop to be put to the issue of Rations to the Children of Soldiers, because such issues had grown into abuse, and I know of no law that authorizes them; they are besides extra of any Estimate. The prohibition will certainly be felt as a great hardship, in particular cases, and encrease the regrets for the want of some establishment for the support and education of Army Children.
I am Sir,   with great respect,   Your obedt: servant,
James McHenry
Major General Alexander Hamilton

